The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to Applicants’ amendments/remarks received March 8, 2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 7-20 are withdrawn.  Claims 1-6 are under consideration.

Priority:  This application claims benefit of provisional application 62/650611, filed March 30, 2018.

Objections and Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to a method of forming an insoluble native collagen fiber additive; the method comprising the steps recited in the claim, including “isolating the insoluble native collagen fibers from the dissociated slurry.”  It is not clear what is being formed in the method claim, i.e. “an insoluble native collagen fiber additive” or “insoluble native collagen fibers.”  Further clarification is requested.  Additionally, it is not clear what is meant by an insoluble native collagen fiber additive.    
Claim 1 also recites “a native architecture of the insoluble collagen fibers is maintained with minimal generation of collagen fibril…”.  It is disclosed in the instant specification that insoluble native collagen fibers are made up of collagen fibrils (at least paragraph 0036 of the application publication).  Therefore, it is not clear how the insoluble collagen fibers has a native architecture with minimal generation of collagen fibril since it appears that insoluble native collagen fibers has to comprise collagen fibrils.  Further clarification is requested.
The term “about” in claim 5 is a relative term which renders the claim indefinite.  The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-4, 6 are included in this rejection because they are dependent on claim 1 and fail to cure its defects.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Faraj et al. (2007 Tissue Engineering 13(10):  2387-2394) in view of Brown et al. (US 20120134949; previously cited as the ‘949 reference), Sumitran-Holgersson (US 20180303970; previously cited as the ‘970 reference), and Sturrock et al. (US 5840848; previously cited as the ‘848 reference).  For prior art purposes, since it is not clear what is meant by an insoluble native collagen fiber additive, the instant claims are interpreted as a method of forming and isolating insoluble native collagen fibers.
Faraj et al. disclose a method for preparing insoluble collagen fibers comprising soaking tissue powder in salt solutions (0.1M and 1.0M sodium chloride in water) in diluted acetic acid and isolating the insoluble collagen fibers (at least p. 2388).  Faraj et al. do not teach “decellularized” tissue powder or a step of enzymatically treating the insoluble collagen fibers.
Brown et al. disclose forming or producing polymeric collagen biomaterials from tissue (abstract).  Brown et al. disclose collagen tissue contains polymeric collagen (insoluble collagen) and monomeric collagen (acid soluble collagen) (at least paragraph 0029).  Brown et al. disclose collagen tissue is processed into powder prior to use (at least paragraph 0033); where in native collagen tissue, non-collagen proteins, such as proteoglycans, are bound to collagen fibers (at least paragraph 0034).  Brown et al. also disclose the polymeric collagen biomaterial may be acellular (at least paragraph 0131).
Sumitran-Holgersson discloses decellularized tissue powder comprising extracellular matrix components including collagen (at least paragraph 0006).  It is disclosed that decellularization of tissues reduce the antigenicity and maintain the main components of the extracellular matrix components (at least paragraph 0063).
Sturrock et al. disclose the addition of an enzyme to an insoluble collagen slurry to remove proteoglycans ( at least col. 3-4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed method of forming insoluble native collagen fibers, the method comprising soaking decellularized tissue powder containing native collagen fiber, in an acidic salt solution for an effective amount of time to form a slurry containing insoluble native collagen fibers, where the acidic salt solution would loosen fibrous structures and remove nucleic acids; subjecting the insoluble native collagen fibers in the slurry to an enzyme treatment step, where the enzyme loosens the insoluble native collagen fibers and removes proteoglycans, while maintaining the insoluble native collagen fiber structures; and then isolating the insoluble native collagen fibers from the slurry (instant claim 1).  The motivation to do so is given by the prior art.  Faraj et al. disclose a method for preparing or forming insoluble collagen fibers comprising soaking tissue powder in acidic salt solution for an effective amount of time to obtain and isolate purified insoluble collagen fibers.  Brown et al. disclose tissue powder containing insoluble collagen also contains proteoglycans bound to the collagen fibers.  Brown et al. disclose obtaining insoluble collagen from acellular tissue powder.  Sumitran-Holgersson discloses decellularized tissue powder has reduced antigenicity and maintains the main components of the extracellular matrix components, including collagen.  Sturrock et al. disclose the addition of an enzyme to an insoluble collagen slurry to remove proteoglycans ( at least col. 3-4).  Therefore, one of ordinary skill would have reasonable motivation to incorporate decellularized tissue powder as suggested in Brown et al./ Sumitran-Holgersson for the tissue powder in the method for preparing or forming insoluble collagen fibers in Faraj et al. and to further incorporate an enzyme treatment step as suggested in Sturrock et al. in the method of Faraj et al. for preparing and isolating insoluble native collage fibers because there was interest in isolating purified insoluble native collagen for tissue engineering applications.  One of ordinary skill would have a reasonable expectation of success because methods of preparing insoluble native collagen fibers from tissue powder were known in the art.
Regarding the instant limitations that soaking the decellularized tissue powder in acidic salt solution loosens the fibrous structure and removes nucleic acids, since the prior art (Faraj et al.) also disclose subjecting tissue powder to an acidic salt solution as recited for an effective amount of time to isolate a purified insoluble native collagen, it is noted that the acidic salt solution would inherently loosen the fibrous structure and remove nucleic acids as recited.
Regarding the instant limitations enzymatically dissociating the insoluble collagen fibers loosens the fibers and maintains the insoluble native collagen fiber structures with minimal generation of collagen fibril, soluble collagen, and tropocollagen, the prior art (Sturrock et al.) disclose that the enzyme step removes proteoglycans and that the collagen treated with acid solution and enzyme is insoluble (at least col. 7-8).  Therefore, one of ordinary skill would have reasonable expectation to enzymatically dissociate or contact the insoluble native collagen in the method of Faraj et al. with an enzyme for an optimized amount of time that loosens the insoluble native collagen fibers for removing additional extracellular matrix components, including proteoglycans, while maintaining the native structure of the collagen such that it remains insoluble and with minimal generation of denatured collagen, including collagen fibril, soluble collagen, and tropocollagen.
Regarding instant claim 2, Sturrock et al. disclose enzymatic dissociation of insoluble with an enzyme selected from among others pepsin (col. 7-8).
Regarding instant claim 4, as noted above, the prior art (Sturrock et al.) disclose that the enzyme step removes proteoglycans and that the collagen treated with acid solution and enzyme is insoluble (at least col. 7-8).  Faraj et al. disclose a method for isolating purified insoluble native collagen for tissue engineering applications.  Therefore, it would have been obvious to one of ordinary skill to separate the insoluble native collagen fibers from other forms of wanted collagen and/or non-collagen material.
Regarding instant claim 5, Faraj et al. disclose that the purified collagen maintained its native constitution (at least p. 2389); therefore, the insoluble native collagen fibers would be deemed to have the recited dimensions in the range of about 1 μm average diameter to about 100 μm average length.
Regarding instant claim 6, Faraj et al. disclose the insoluble native collagen is obtained from tendon tissue powder (p. 2388).  Brown et al. disclose collagen-containing tissues include among others, bone, skin, tendon, and ligament (paragraph 0026).  Sumitran-Holgersson discloses that decellularization of tissues reduce the antigenicity and maintain the main components of the extracellular matrix components (at least paragraph 0063).  Sturrock et al. disclose decellularized skin tissue powder (at least paragraph 0096).  Therefore, it would have been obvious to one of ordinary skill to incorporate decellularized skin tissue powder as suggested in Brown et al./ Sumitran-Holgersson for the tissue powder in the method for preparing or forming insoluble collagen fibers in Faraj et al. and to further incorporate an enzyme treatment step as suggested in Sturrock et al. in the method of Faraj et al. for preparing and isolating insoluble native collage fibers because there was interest in isolating purified insoluble native collagen for tissue engineering applications.  One of ordinary skill would have a reasonable expectation of success because methods of preparing insoluble native collagen fibers from tissue powder were known in the art.

Reply:  In view of Applicants’ amendments/remarks, the previous 103 rejections have been withdrawn.  However, the claims remain unpatentable under new 103 rejections for the reasons noted above and herein.
Applicants assert that Brown et al. (previously the ’949 reference) not only teach a method that involves an initial “enzymatic dissociation” followed by acid treatment, but also teaches that the method involves breaking crosslinks between collagen fibrils and dispersing collagen fibrils; while the present invention avoids disrupting these crosslinks and generating fibril.  Applicants point to paragraph 0036 of the instant specification and assert the specification explicitly notes that the insoluble native collage fibers as described herein are not to be confused with reconstituted forms.
Applicants’ remarks are not persuasive.  Instant claim 1 is far broader than the specific embodiments described in the instant specification and Applicants’ remarks.  Further, the use of open language “comprising” in instant claim 1 is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  See MPEP 2111.03.
In other words, instant claim 1 does not preclude “disrupting crosslinks” or “generating fibril” as long as a native architecture of the insoluble collagen fibers is maintained.
Nevertheless, it is submitted that Brown et al. do not teach “disrupting crosslinks” or “generating fibril” as asserted by Applicants.  
In this instance, Brown et al. expressly disclose native collagen tissue contains two types of collagen - monomeric collagen, which is acid soluble and forms short chains, represents up to 20% of the total collagen in the collagen tissue; and polymeric collagen represents 80% or more of the total collagen in collagen tissues, where polymeric collagen is insoluble and comprises aligned strands of collagen fibers which are covalently cross-linked and organized into large diameter fibrils (at least paragraph 0029).  
Brown et al. expressly disclose that it is the non-covalent bonds that are disrupted in the “enzymatic dissociation” step (at least paragraph 0043) and that acidic treatment does not hydrolyze the polymeric collagen (at least paragraph 0045).  Therefore, a native architecture of the polymeric collagen is maintained in Brown et al. because the polymeric collagen is not hydrolyzed and remains insoluble collagen or insoluble native collagen.
Brown et al. further disclose that the polymeric collagen is removed from the soluble collagen and dispersed in acidic solution, which can be repeated, to achieve the required protein purity (0-6 times) (at least paragraph 0161).  
Therefore, Brown et al. can be deemed to disclose a method of forming insoluble native collagen fibers, where the method involves an “enzymatic dissociation” and acid treatment of collagen tissue powder, and where a native architecture of the insoluble native collagen fibers is maintained with minimal generation of soluble collagen and/or other forms of non-polymeric collagen.
Regarding Applicants’ remarks that Sturrock et al. (previously cited as the ‘848 reference) teach to use an acidic solution containing pepsin to separate type I collagen from type II collagen and does not teach pepsin can be used to remove proteoglycans, the remarks are not persuasive.  It is known that a person of ordinary skill in the art is also a person of ordinary creativity.  MPEP 2143.
In this instance, Sturrock et al. disclose that a protease is may be employed to remove proteoglycans in a solution containing insoluble collagen (at least col. 5-8).  While Sturrock et al. disclose pepsin in acidic solution separates collagen I from collagen II, it would be obvious that to one of ordinary skill that pepsin is also a protease.  As noted above, Faraj et al. disclose forming and isolating purified insoluble native collagen in acid-salt solution (p. 2388).  Brown et al. disclose that acidic treatment does not hydrolyze or break down polymeric (or insoluble) collagen (paragraph 0045).  Therefore, one of ordinary skill would have reasonable motivation to incorporate a protease active in the acid-salt solution disclosed in the method of Faraj et al. to remove unwanted components, including proteoglycans, from the insoluble collagen solution, such as pepsin because it is known pepsin is a protease active in acid solution.   

Claims 1-2, 3, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Faraj et al. (2007 Tissue Engineering 13(10):  2387-2394) in view of Brown et al. (US 20120134949; previously cited as the ‘949 reference), Sumitran-Holgersson (US 20180303970; previously cited as the ‘970 reference), Sturrock et al. (US 5840848; previously cited as the ‘848 reference), and Hashemi et al. (2018 World J Plast Surg 7(2):  204-211; previously cited). 
The teachings of Faraj et al., Brown et al., Sumitran-Holgersson, and Sturrock et al. over at least instant claims 1-2, 4-6 are noted above.  The cited prior art references disclose obtaining insoluble native collagen fibers in acidic-salt solution from decellularized tissue powder.  It is further disclosed in Brown et al. that the polymeric collagen can be treated with NaOH to increase purity (at least paragraphs 0049, 0161).
Hashemi et al. disclose using 1M NaOH and 1M NaCl to decellularize skin tissue from which a composition containing collagen fibers is obtained (p. 206, left col., 2nd para; p. 207, right col., lines 7-8; and p. 208, left col., lines 1-2).
MPEP 2144.05 notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”; and that similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  Further, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the basic salt solution (1M NaOH, 1M NaCl) suggested in Hashemi et al. for the acidic salt solution in the method for preparing or forming insoluble collagen fibers suggested in Faraj et al., Brown et al., Sumitran-Holgersson, and Sturrock et al. as noted above (instant claim 3).  The motivation to do so is provided by the prior art, which disclose that acidic and/or basic salt solutions are routinely used in the art to treat compositions containing collagen fibers.  One of ordinary skill would have a reasonable expectation of success because methods of preparing insoluble native collagen fibers from tissue powder were known in the art.

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.  The reasons for maintaining Brown et al. and Sturrock et al. are the same as noted above.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Primary Examiner, Art Unit 1656